
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

License and Development Agreement

By and between

Arrow International Limited
57 St. Christopher Street
Valletta, VLT 08, Malta

and

Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752
USA

--------------------------------------------------------------------------------



        This License and Development Agreement (this "Agreement"), dated as of
April 30, 2008 is being entered into by and between Arrow International Limited,
a Malta corporation having its principal office at 57 St. Christopher Street,
Valletta, VLT 08, Malta, and its Affiliates (collectively referred to as
"Arrow"), and Sepracor Inc., a corporation organized and existing under the laws
of the State of Delaware and having its principal office at 84 Waterford Drive,
Marlborough, MA 01752, USA ("Sepracor"). Each or both of Arrow and Sepracor are
hereinafter referred to as "Party" or "Parties", as intended in the given
context.

RECITALS

A.Sepracor wishes to commercialize inhalation pharmaceutical products containing
Ciclesonide, alone (the "Standalone Product") and in combination with
arformoterol (the "Combination Product").

B.Arrow controls certain Arrow Know-How and Arrow Patents relating to the
Products, including technology essential to the Development of stable and
acceptable preparations, suspensions, or other chemical mixtures of ingredient
required to Develop a product containing a corticosteriod, including
Ciclesonide.

C.Arrow and its Affiliates, such as Cobalt Pharmaceuticals Inc., is a
high-volume, world-class manufacturer of pharmaceutical products. Through years
of high-volume manufacturing of pharmaceutical products, including inhaled
corticosteriods, Arrow has gained valuable proprietary know-how and technology
relating to, among other things, the Development, analytical testing, and
manufacture of stable suspension solutions for products containing a
corticosteriod.

D.Sepracor has material capabilities, resources and experience in the
development, clinical testing, regulatory approvals, commercialization,
marketing and distribution of branded inhalation pharmaceutical products.

E.Arrow wishes to grant Sepracor an exclusive right and license under the Arrow
Technology to Develop, distribute and Commercialize the Products.

F.Sepracor wishes to Develop and subsequently Commercialize the Products.

G.Arrow has the right to manufacture products pursuant to the Arrow Technology.
The Parties do not intend that this Agreement include any current grant of
manufacturing rights with respect to the Products or any other product or
process.

        NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties to this Agreement
mutually agree as follows:

Article 1    Definitions

        For the purposes of this Agreement, the following terms, whether used in
the singular or plural, shall be ascribed the following meaning:

        1.1   "Additional Product" means [**].

        1.2   "Affiliate" of either Party means any corporation, firm,
partnership, organization or entity, whether de jure or de facto, which such
Party directly or indirectly controls, is controlled by or is under common
control with. For the purpose of this definition, the term "control" means
(i) direct or indirect ownership of fifty percent (50%) or more of the
outstanding equity voting stock (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of a
Party or other entity or (ii) the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Party or
other entity, whether through the ownership of voting securities, by contract,
or otherwise.

--------------------------------------------------------------------------------



        1.3   "Arrow Know-How" means the Know-How Controlled by Arrow (for
purposes of clarity, including Affiliates of Arrow) at any time during the Term
in the Territory that may be useful to Sepracor in Sepracor's Development and
Commercialization of the Products in the Territory.

        1.4   "Arrow Patent(s)" shall mean any and all Patents or Patent
Applications Controlled by Arrow (for purposes of clarity, including Affiliates
of Arrow) at any time during the Term in the Territory with a claim relating to
a Product or a component of a Product, or a method of manufacture or Formulation
of any of the foregoing, or a method of treatment using any of the foregoing.
The Arrow Patents in the Territory existing on the Effective Date are identified
on Schedule 1.4, as it may be amended from time to time. For the avoidance of
doubt, an inclusion with respect to any Arrow Patent coming into existence after
the Effective Date shall occur automatically upon the first filing of a
provisional or non-provisional application in respect of such Arrow Patent in
the Territory, and the subsequent amendment of Schedule 1.4 shall only serve
declaratory purposes.

        1.5   "Arrow Technology" means the Arrow Know-How and the Arrow Patents,
collectively.

        1.6   "Business Day" means any day on which banking institutions in the
Commonwealth of Massachusetts, United States are open for business.

        1.7   "Change of Control" with respect to a Party means (i) the
acquisition (directly or indirectly, whether by merger, consolidation, purchase
and sale, share exchange or otherwise) by any Third Party (other than an
Affiliate or any trust or fund created under a profit-sharing or other benefit
plan for employees of such Party) of a beneficial interest in the securities of
such Party representing more than fifty percent (50%) of the combined voting
power of such Party's then outstanding securities; or (ii) the transfer, sale or
assignment of more than fifty percent (50%) of the assets of such Party to a
Third Party other than an Affiliate of such Party; or (iii) any other transfer
to a Third Party of the power to control such Party.

        1.8   "Ciclesonide" means the compound ciclesonide including all its
isomers, titrates, hydrates, metabolites, polymorphs, prodrugs, epimers, and
salts.

        1.9   "Commercialization" means any and all activities directed to
importing, marketing, promoting, advertising, distributing, storing, offering
for sale, using and selling a Product, including, without limitation, the
distribution of promotional samples to targeted prescribers (to the extent
applicable), in the Territory, and conducting Phase IV Studies of a Product.
When used as a verb, "Commercialize" means to engage in Commercialization.

        1.10 "Contract Year" means (a) with respect to the first Contract Year,
the period beginning on the Effective Date and ending on December 31, 2008 (the
"First Contract Year"), (b) with respect to each subsequent Contract Year other
than the last Contract Year, the one (1) year period beginning on the day
following the end of the First Contract Year and each succeeding one (1) year
period thereafter, and (c) with respect to the last Contract Year, the period
beginning on January 1 of such last Contract Year and ending on the date as of
which this Agreement expires or is terminated (the "Last Contract Year"). Each
Contract Year (other than the First Contract Year or the Last Contract Year)
shall be divided into four (4) "Contract Quarters" comprised of successive three
(3) month periods. In the First Contract Year, the first Contract Quarter shall
end on the first day following the Effective Date that is the last day of a
Contract Quarter, and in the Last Contract Year, the last Contract Quarter shall
end upon expiration or termination of the Agreement.

        1.11 "Control" or "Controlled" means that a right is owned, licensed, or
otherwise possessed by a Party with the right to license or sublicense.

        1.12 "Development" means the scientific, medical, technical, and
clinical, regulatory and other activities necessary to obtain Regulatory
Approval to Commercialize the Products in the Territory, including, without
limitation, technical development, clinical development and the preparation,
filing,

2

--------------------------------------------------------------------------------




prosecution and administration of INDs, and/or NDAs, in accordance with a
Development Plan that has been agreed pursuant to the terms and conditions of
this Agreement. When used as a verb, "Develop" means to engage in Development.

        1.13 "Development Costs" means for all studies or activities performed
in accordance with Sepracor's Development Plan for any Product in the Territory,
including the following: (a) all out-of-pocket costs and expenses incurred
(i.e., paid to Third Parties or accrued therefor) by Sepracor or any of its
permitted designees, (b) the costs of internal personnel engaged in the
performance of such studies or activities, and (c) the costs of clinical
supplies for such studies or activities, which costs shall include (i) the
clinical supply price, (ii) out-of-pocket costs and expenses incurred in
purchasing comparator drug and in packaging comparator drug and/or such Product,
as applicable, shipping clinical supplies to centers, or disposal of clinical
supplies, and (iii) actual costs of packaging clinical samples and comparator
drug, as applicable, if done by a Party.

        1.14 "Development Plan" means a plan designed by Sepracor to achieve the
clinical Development of a specific Product or of a specific Improvement, as may
be applicable, including, without limitation, (i) the budget and nature, number
and schedule of Development activities, (ii) a time schedule for the
implementation of the Development activities concerned, (iii) all such other
issues as may reasonably have to be addressed under such Development Plan, as it
may be amended by Sepracor from time to time in accordance with this Agreement.

        1.15 "Effective Date" means the date of the execution of this Agreement
by both Parties.

        1.16 "FDA" means the U.S. Food and Drug Administration and any successor
agency thereto.

        1.17 "First Commercial Sale" shall mean the first sale or other
disposition for value of a Product, in a final dosage form packaged for the
ultimate consumer, to an independent Third Party following applicable Regulatory
Approval, by Sepracor, its Affiliates or permitted sublicensees.

        1.18 "Formulation" or "Formulations" mean the Development of stable and
acceptable preparations, suspensions, or other chemical mixtures of ingredient,
as well as associated studies and analysis of properties, [**], required to
develop INDs for a product, including the Products, all prepared according to
Good Laboratory Practice Standards ("GLP") and other relevant laboratory
practice standards.

        1.19 "GAAP" means the "United States Generally Accepted Accounting
Principles" as determined by the US Financial Accounting Standards Board (FASB).

        1.20 "Gross Sales" means, with respect to any applicable period and any
Product, the gross amounts invoiced by Sepracor, an Affiliate or sublicensee to
unrelated Third Parties for sales of such Product.

        1.21 "Improvement" means any Know-How, including, without limitation,
findings, discoveries, inventions, additions, modifications, formulations or
changes, whether patentable or not, made and Controlled by either Party during
the Term insofar as such Improvement relates to a Product.

        1.22 "IND" means an investigational new drug application submitted to
the FDA in respect of a new drug.

        1.23 "Know-How" means all scientific, medical, technical, clinical,
regulatory, marketing and other information relating to a Product that is
Controlled by a Party hereto, and that is in existence as of the Effective Date
or comes into existence during the Term.

        1.24 "NDA" means (a) a new drug application submitted to the FDA
pursuant to 21 U.S.C. Section 355(b)(1), or any successor application or
procedure and (b) all supplements and amendments, including supplemental new
drug applications that may be filed with respect to the foregoing (each, a
"SNDA").

3

--------------------------------------------------------------------------------



        1.25 "Net Sales" means, with respect to any period, the Gross Sales of
the Products, less items recognized under GAAP, including, but not limited to,
the following deductions to the extent included in the gross invoiced sales
price for the Products or otherwise directly paid or incurred by Sepracor, its
permitted Affiliates and its permitted sublicensees with respect to the sale of
the Products and not otherwise recoverable by the paying party: (a) trade,
quantity, or cash discounts, chargebacks, returns, allowances or rebates and
actually allowed, given or accrued in the ordinary course of trading (including,
but not limited to, cash, governmental and managed care rebates, hospital or
other buying group chargebacks); (b) adjustments, rejections, recalls and
returns to the extent made in the ordinary course of trading, to the extent the
customer has been credited the original sales price or a portion thereof;
(c) sales, excise, turnover, inventory, value-added, customs duties and similar
taxes and governmental charges assessed on the sale of the Products; and (d) the
portion of any management fees paid during the relevant time period to group
purchasing organizations that relate specifically to the sale of such Products
to such organizations, (e) any royalties payable by Sepracor to Third Parties in
order to enable Sepracor to commercialize the Products in the Territory,
(f) service fees paid or allowances conceded to wholesalers pursuant to
distribution services agreements or similar contracts by and between Sepracor
and wholesalers for logistic and other services such as, without limitation,
stock-keeping.

        Sales, transfers or dispositions of the Products for charitable,
promotional (including samples), pre-clinical, clinical, or regulatory purposes
with respect to which no consideration is received by Sepracor or its
Affiliates, shall be excluded from Net Sales, as shall sales or transfers of the
Products among a Party and its Affiliates.

        Upon any sale or other disposal of any Product for any consideration
other than an exclusively monetary consideration on bona fide arm's length terms
then, for the purposes of calculating the Net Sales under this Agreement, such
Product shall be deemed to be sold exclusively for money at the fair market
price generally achieved for such Product in the Territory.

        Any discounts or allowances made by Sepracor outside the ordinary course
of trading shall not be accounted for in determining Sepracor's Net Sales. For
clarity and without limitation, this shall apply to direct and indirect
discounts and allowances to customers regarding a Product associated with
product bundling and selling such Product in combination with other Sepracor
products (so called "package deals"). Upon any sale or other disposal of any
Product for any consideration outside the ordinary course of trading, for the
purposes of calculating the Net Sales under this Agreement, the Products shall
be deemed to be sold exclusively for money at the fair market price generally
achieved in bona fide arm's length trading for such Products in the Territory
when such Products are sold alone, and not with or in combination with products
other than Products.

        1.26 "Patents" shall mean all existing patents and patent applications
and all patent applications hereafter filed, including, without limitation, any
continuations, continuations-in-part, divisions, reissues, reexaminations,
utility models, provisionals or substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal,
amendment or extension (including any supplementary protection certificate and
any patent term extension) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

        1.27 "Person" means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

        1.28 "Products" means the Standalone Product, the Combination Product,
any Additional Product and any Improvement to the foregoing.

        1.29 "Regulatory Approval" shall mean that all approvals, price
approvals or approvals for reimbursements, product and/or establishment
licenses, registrations, permits, or authorizations of any

4

--------------------------------------------------------------------------------




federal, state or local regulatory agency, department, bureau or other
governmental entity or Regulatory Authority, necessary for the manufacture,
packaging, distribution, use, storage, importation, export, transport, marketing
and sale of the Products for therapeutic use in humans in a country of the
Territory have been obtained.

        1.30 "Regulatory Authority" shall mean any national, supra-national,
regional, state or local regulatory agency, department, bureau or other
governmental entity in the Territory responsible for issuing any technical,
medical and scientific licenses, registrations, authorizations and/or approvals
of the Products including any marketing authorizations based upon such approvals
and pricing, third party reimbursement or labeling approvals that are necessary
for the manufacture, distribution, use, storage, importation, export, transport
and sale of a Product in a country of the Territory.

        1.31 "Territory" shall mean the world.

        1.32 "Third Party" shall mean any Person other than the Parties and
their Affiliates.

        1.33 "Trademark" shall mean any trademark used in connection with the
Commercialization of a Product.

Article 2    Grant of Rights

        2.1    Exclusive License Grant.    During the Term, Arrow grants to
Sepracor the exclusive right and license under the Arrow Patents and Arrow
Know-How to Develop, have Developed, market, have marketed, use, have used,
Commercialize, have Commercialized, distribute, have distributed, offer for
sale, sell and have sold the Products in the Territory and to package,
distribute, sell, market and promote the Products in and throughout the
Territory, including the right to grant sub-licenses, subject to all of the
terms and conditions of this Agreement. Such right and license in the Territory
shall be exclusive even as to Arrow, except to the extent necessary to enable
Arrow to perform any obligations or activities that Arrow is required or
permitted to perform under this Agreement. The license is subject to Arrow's
right of manufacture in Section 10.1.

        2.2    Manufacturing and Supply Rights Retained by Arrow.    For the
sake of clarity, the license in Section 2.1 does not include a right or license
by Arrow regarding any Arrow Technology that Arrow has or may acquire to
manufacture, have manufactured or supply the Products (or any sub-component or
sub-process involved in the manufacture of the Products), such rights being
retained by Arrow pursuant to Section 10.1.

        2.3    Further Assurances.    Arrow hereby agrees that it will do all
such acts and execute all such further documents, conveyances, deeds,
assignments, transfers, licenses and the like, and will cause the doing of all
such acts on its own behalf and by each of its Affiliates and will cause the
execution of all such further documents on its own behalf and by each of its
Affiliates as are within its power as Sepracor may from time to time reasonably
request be done and/or executed in order to consummate the transactions
contemplated under this Agreement, as may be necessary or desirable to effect
the purposes of this Agreement, or as may be appropriate to more effectively
carry out and vest in Sepracor the grant of rights and licenses intended to be
made under this Agreement, all at the sole cost and expense of Arrow.

Article 3    Development

        3.1    Development of the Products.    Sepracor and Arrow shall together
be responsible for Development of the Products based upon the timing and
requirements of the Development Plan as overseen by the Steering Committee. Both
Sepracor and Arrow shall use their commercially reasonable efforts to Develop
the Products, including that Arrow shall, upon Sepracor's request, provide and
facilitate the transfer of Arrow Technology, including data, and enabling
technology with respect to the Products.

5

--------------------------------------------------------------------------------



        3.2    Access to Data and Information.    Sepracor shall own and have
the right to access free of charge all information and data generated in all
Development activities and all pre-clinical, clinical and marketing studies with
respect to the Products.

        3.3    Cooperation regarding Regulatory Approvals.    The Parties shall
consult and cooperate in the preparation of each submission for Regulatory
Approvals for the Products in the Territory and in obtaining and maintaining
Regulatory Approvals within the Territory, provided however, that, Sepracor
shall be solely responsible for interactions with Regulatory Authorities
throughout the Territory.

        3.4    Clinical Trial Data.    All data (including all pre-clinical,
clinical and/or marketing data) developed by either or both of the Parties
during the Term and relating to a Product shall be and remain the property of
Sepracor.

        3.5    Clinical Studies.    Sepracor shall have the exclusive right to
conduct any clinical trials or studies, prior to or after relevant Regulatory
Approval, relating to the Products in the Territory.

        3.6    Funding of Product Development.    Sepracor shall be responsible
for all Development Costs. Further Sepracor shall [**] Arrow in connection [**]
under Section [**]. Such [**] shall be [**], which shall be delivered by Arrow
within [**], in which case [**].

Article 4    Commercialization

        4.1    Commercialization in General.    Sepracor shall have the
exclusive right, even as to Arrow, to Commercialize the Products in the
Territory. Sepracor shall use its commercially reasonable efforts to
Commercialize the Products as soon as commercially reasonable following receipt
of Regulatory Approval for such Product.

        4.2    Compliance and Assistance.    Arrow shall provide Sepracor with
reasonable assistance, in a timely manner, to support Sepracor's requirements in
complying with Regulatory Authorities' requests or orders, including voluntary
or involuntary recalls of a Product, in the Territory insofar as the Regulatory
Authority request or order reasonably relates to work performed by Arrow. The
foregoing shall occur [**].

        4.3    Promotional Materials.    Arrow shall provide Sepracor with
reasonable assistance, in a timely manner, to support Sepracor's activities in
Commercializing the Products in the Territory. The foregoing shall occur [**].

Article 5    Governance and Oversight

        5.1    Steering Committee.    The Parties shall establish a joint
steering committee (the "SC") consisting of representatives of senior management
from each Party, each such representative having the authority to act on behalf
of the Party such individual represents, the exact number of which shall be as
the Parties may agree, from time to time. Initially, the SC shall consist of
five (5) individuals, three (3) of whom shall be nominated by Sepracor, and two
(2) of whom shall be nominated by Arrow. Any member of the SC may designate a
substitute to attend and perform the functions of that member at any meeting of
the SC. Each Party may, with the consent of the other Party, such consent not to
be unreasonably withheld or delayed, invite non-member, non-voting
representatives of such Party to attend meetings of the SC. Sepracor shall
designate the chairperson and the secretary of the SC. The SC shall perform the
following responsibilities:

        (a)   Oversee the overall strategy for the Development of the Products
in the Territory.

        (b)   Facilitate communication between the two Parties and provide a
forum to review any Development, regulatory, manufacturing and Commercialization
matters pertaining to the Products.

6

--------------------------------------------------------------------------------



        (c)   Provide a forum for communication of Sepracor and Arrow's
activities in the Territory with respect to the Products.

        (d)   Undertake a regular and frequent review and comparison of the
status of the Development Plan, including, without limitation the applicable
timelines, and provide direction to the conduct of the Development Plan, as
necessary.

        (e)   Review and approve the proposed Development Plan and any
fundamental amendments or modifications thereto.

        (f)    Perform such other responsibilities as may be assigned to the SC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.

        5.2    Meetings.    All SC meetings shall be as often as the members may
determine, but in any event SC meetings shall occur not less than four times per
calendar year. Such meetings may be held in person, or any means of
telecommunications or video conference, as the members deem necessary or
appropriate; provided, however, that at least one SC meeting per year shall be
held in person and the location of such in person meeting shall alternate
between Sepracor's and Arrow's offices.

        5.3    Decision-making of Steering Committee.    

        (a)   The SC may make decisions with respect to any subject matter that
is subject to the SC's decision-making authority or within the purview of any
other subcommittee organized as part of this Agreement. Except as expressly
provided in this Agreement, all decisions of the SC shall be made by majority
vote of the members with at least 4 members casting a vote. The SC shall use
reasonable efforts to resolve any disputes concerning the matters within its
roles and functions or otherwise referred to it.

        (b)   If, with respect to a matter that is subject to the SC's
decision-making or oversight authority, the SC cannot reach consensus within
fifteen (15) Business Days after it has met and attempted to reach such
consensus or the Parties cannot reach consensus on whether the SC has
decision-making authority regarding a matter within fifteen (15) Business Days
after such matter was first raised by either Party, the dispute in question
shall be resolved by the chairperson of the SC.

        (c)   Notwithstanding the foregoing, Sepracor shall not exercise its
right to finally resolve a dispute in accordance with this Section 5.3 in a
manner that excuses Sepracor from any of its obligations specifically enumerated
under this Agreement.

        (d)   Notwithstanding this Section 5.3, any dispute regarding the
interpretation of this Agreement or any alleged breach of this Agreement will be
resolved in accordance with the terms of Article 15.

        5.4    Minutes.    Minutes for each of the SC meetings shall be drafted
by the secretary of the meeting and sent to the chairperson for comment promptly
after each such meeting (but in no event more than thirty (30) days). All
actions noted in the minutes are to be reviewed and approved at subsequent
meetings of the SC; provided, that if the Parties cannot agree as to the content
of the minutes, such minutes will be finalized to reflect such disagreement.

        5.5    Expenses.    Each Party shall bear all its own costs, including
expenses incurred by the members nominated by it in connection with their
activities as members of the SC.

Article 6    Regulatory Affairs

        6.1    Title to and Ownership of Regulatory Approvals.    Sepracor or
its designee shall be the owner of all Regulatory Approvals for the Products in
the Territory. Arrow agrees to have transferred any Regulatory Approvals
relating to any Product owned by Arrow or its Affiliates to Sepracor or its
designee.

7

--------------------------------------------------------------------------------



        6.2    Responsibility for Regulatory Approval.    In accordance with the
terms and subject to the conditions herein specified, Sepracor shall be solely
responsible for obtaining all Regulatory Approvals for the Products in the
Territory. All expenses incurred by Sepracor in obtaining any such Regulatory
Approvals shall be borne by Sepracor. Sepracor shall use its commercially
reasonable efforts to obtain Regulatory Approvals in a timely and expedient
manner.

        6.3    Maintaining Regulatory Approval.    Sepracor shall maintain each
Regulatory Approval for a Product in the Territory in its own name or in the
name of its designee. All expenses incurred by Sepracor in maintaining such
Regulatory Approvals shall be borne by Sepracor.

        6.4    Arrow Cooperation.    Arrow shall use commercially reasonable
efforts upon timely request of Sepracor: (i) to assist Sepracor in responding to
any queries from a Regulatory Authority, (ii) to provide Sepracor with all
necessary documents, data and information which Arrow has in its possession or
control that will assist Sepracor in preparing and maintaining the Regulatory
Approvals in the Territory, and (iii) to provide, at least [**] before a
response is due to any Regulatory Authority, all the necessary documents, data,
and information that Arrow has in its possession or control that will assist
Sepracor in preparing for such response.

        6.5    Inspections, Inquiries and Complaints.    

        (a)   Arrow shall advise Sepracor of any Regulatory Authority visit to,
or written or oral inquiry about, any facilities or procedures relating to the
Development of a Product promptly, but in no event later than [**] after notice
of such visit or inquiry. Arrow shall, within [**] of receipt or submission,
furnish to Sepracor any report or correspondence issued by or provided to the
Regulatory Authority in connection with such visit or inquiry. Sepracor shall
have the right to be present during any such visits (provided that Arrow has
sufficient advance notice) and shall be apprised of all correspondence with any
Regulatory Authority.

        (b)   Arrow shall advise Sepracor within [**] of becoming aware of any
material investigation, complaint, claim or potential claim, whether from a
Regulatory Authority or not, about a Product relating to a safety issue.

        6.6    Coordination.    The Parties shall establish procedures to ensure
that the Parties exchange on a timely basis all necessary information to enable
Sepracor and Arrow to comply with all regulatory obligations relating to a
Product on a global basis, including without limitation filing updates,
pharmacovigilance filings and investigator notifications.

Article 7    Intellectual Property

        7.1    Ownership of Intellectual Property.    Sepracor shall have and
retain sole and exclusive right, title and interest in and to all inventions,
discoveries, writings, trade secrets, know-how, methods, practices, procedures,
engineering information, designs, devices, improvements, manufacturing
information and other technology, whether or not patentable or copyrightable,
and any patent applications, patents, or copyrights based thereon ("Inventions")
that are made, discovered, conceived, reduced to practice or generated by
Sepracor (or its employees or representatives) or jointly by Sepracor and Arrow
(or their employees or representatives) that relate directly to a Product or the
active ingredients in a Product. Arrow shall have and retain sole an exclusive
right, title and interest in and to all Inventions made solely by Arrow (or its
employees or representatives) that relate directly to a Product or the active
ingredients in the Product. With respect to any Inventions not directly relating
to a Product or the active ingredients in a Product, each Party shall own all
right, title and interest in and to all such Inventions made, discovered,
conceived, reduced to practice or generated solely by such Party (or its
employees or representatives), and the Parties shall jointly own the right,
title and interest in and to all such Inventions made, discovered, conceived,
reduced to practice or generated jointly by the Parties (or their employees or
representatives). The Parties agree to cooperate in the filing of

8

--------------------------------------------------------------------------------



patent applications upon such jointly-owned inventions. With respect to
Inventions made by Arrow that directly relate to a Product or the active
ingredients in a Product, Arrow shall grant Sepracor a fully-paid, perpetual,
exclusive license in the Territory to make, use, offer to sell, or sell such
Inventions in relation to the Product, except that such license shall not be
considered exclusive as and to the extent necessary to enable Arrow to perform
any obligations or activities that Arrow is required or permitted to perform
under this Agreement in relation to the Product. With respect to Inventions made
by Arrow that directly relate to the Product or the active ingredients in the
Product, Arrow shall retain the right, title and interest to practice such
Inventions other than in relation to the Product.

        7.2    Maintenance of Patents.    Sepracor shall be authorized to, and
responsible for, [**], maintaining all Patents covering a Product, whether such
Patents are Arrow Patents or Sepracor Patents. Should Sepracor elect not to
maintain any Arrow Patent in the Territory, then Sepracor shall provide Arrow
with written notice in sufficient time (and in no event less than [**] before
any statutory bar date) to permit Arrow to maintain such Patent.

        7.3    Patent Prosecution.    Sepracor, [**], shall have responsibility
for filing, prosecution and maintenance of all Patents covering a Product in the
Territory. Arrow shall and hereby does give Sepracor the right [**], to prepare,
file, prosecute and maintain all such Patents in Arrow's name, and Arrow shall
offer reasonable assistance to Sepracor in connection with such preparation,
filing, prosecution or maintenance [**]. Arrow shall disclose to Sepracor the
complete texts of all Patents filed by Arrow in the Territory that relate to a
Product as well as all information received concerning the institution or
possible institution of any interference, opposition, re-examination, reissue,
revocation, nullification or any official proceeding involving a Patent anywhere
in the Territory. Arrow shall cooperate with Sepracor in the prosecution of all
Patents covering the Product.

        7.4    Notification of Patent Litigation.    In the event of the
institution of any suit by a Third Party against Sepracor or Arrow alleging
patent infringement involving the manufacture, use, sale, license or marketing
of a Product anywhere in the Territory, the Party sued shall promptly notify the
other Party in writing.

        7.5    Patent Infringement.    In the event that Sepracor or Arrow
becomes aware of actual or threatened infringement of an Arrow Patent licensed
pursuant to this Agreement anywhere in the Territory, that Party shall promptly
notify the other Party in writing. However, in no event shall Arrow notify
Sepracor later than [**] before any deadline for filing suit which, if missed,
would prejudice Sepracor's exclusive rights under this Agreement. Sepracor or
its designee shall have the sole right, but not the obligation, to investigate
and/or bring an infringement action against any Third Party. Sepracor shall have
full control over the conduct of such investigations and litigation, including
the settlement thereof. [**]. Arrow shall reasonably assist Sepracor and
cooperate in any such investigation and litigation at Sepracor's request and at
[**], unless Arrow has otherwise agreed to participate in the litigation. Should
Sepracor or its designee choose not to bring an infringement action regarding a
particular Arrow Patent, Arrow shall then have the right, exercisable at its
sole discretion, to bring such an action. Any such infringement action shall be
at [**], and it shall be solely entitled to the entire proceeds, if any, of such
litigation.

        7.6    Title to Trademarks and Domains.    The ownership and all
goodwill from the use of any Trademark shall vest in and inure to the benefit of
Sepracor. The ownership and all goodwill from the use of any domain name
incorporating in whole or part a Trademark, a common or foreign misspelling of a
Trademark, or a typographical misspelling of a Trademark, shall vest in and
inure to the benefit of Sepracor.

Article 8    Consideration

        8.1    Standalone Product Consideration.    As consideration for the
transfer of Know-How and the grants of rights and licenses to the Arrow
Technology to Sepracor in this Agreement with respect to the

9

--------------------------------------------------------------------------------



Standalone Product, following execution of this Agreement Sepracor shall make
payments to Arrow , which shall become due and payable as set forth below (each
an "Execution Payment"):

        (a)    Upon Execution.    Sepracor shall make an initial payment to
Arrow in the amount of $250,000 no later than five (5) days after the Effective
Date;

        (b)    Further Consideration For Performance From Effective Date to
December 15, 2009.    Provided that Arrow is then not in material breach of its
obligations in Section 3.1, 4.2 or 6.4, Sepracor shall make a payment to Arrow
in the amount of $10,000,000 on or before December 15, 2009, as further
consideration for the transfer of Know-How and the grants of rights and licenses
to the Arrow Technology in connection with the Standalone Product and in
consideration of Arrow's performance under Sections 3.1, 4.2 and 6.4 of this
Agreement; and

        8.2    Standalone Product Milestone Payments.    

        (a)    Standalone Product Milestone Payments.    As additional
consideration for the grants of rights and licenses under the Arrow Technology
to Sepracor in this Agreement and to further incentivize and secure Arrow's
efforts to Develop successfully the Standalone Product, Sepracor shall pay a
one-time milestone payment to Arrow in the amount (each a "Standalone Product
Milestone Payment") and upon the occurrence of each of the events (each a
"Standalone Product Milestone") set forth below. Such payments shall be made
within [**] of the achievement or occurrence of such milestone event. For
purposes of clarity, Sepracor shall be obligated to pay a Standalone Product
Milestone Payment only with respect to the first achievement or occurrence of
each respective Standalone Product Milestone.

Milestone
  Milestone
Payment

(i)

  Filing with the FDA of an Investigational New Drug application for the
Standalone Product   $[**]

(ii)

  Submission of an NDA for the Standalone Product to the FDA   $[**]

(iii)

  Receipt of Regulatory Approval for the Standalone Product in the United States
from the FDA   $[**]

        (b)   The Standalone Product Milestones in subsection (a) of this
Section 8.2 shall be deemed to have been achieved in the event that, and at such
time as Sepracor has abandoned or indefinitely delayed the further Development
of the Standalone Product, such that such milestone is not reasonably likely to
be achieved.

        8.3    Standalone Product Royalty Payments.    As additional
consideration, Sepracor shall pay the following Royalty Payments to Arrow in the
amounts set forth below (the "Standalone Product Royalty").

        (a)    Standalone Product Royalty Payment.    Sepracor will pay Arrow a
royalty equal to [**]% of the annual Net Sales of the Standalone Product sold by
Sepracor and its Affiliates in the Territory during a Contract Year, to be paid
on a quarterly basis within [**] of the end of each Contract Quarter. [**].

        (b)    Standalone Product Royalty Buy-Out Option.    In order to allow
Arrow time to decide whether to elect to take certain consideration in the form
of a lump sum payment or future royalty payments with respect to the Standalone
Product, the Parties have agreed to provide Arrow with a one-time royalty
buy-out option, as follows, the amount of which the Parties acknowledge is at a
significant discount to the royalty payments that Arrow might otherwise receive
under Section 8.3(a) above on the global sales of the Standalone Product.
Provided that Arrow is then not in material breach of its obligations under
Sections 3.1, 4.2 or 6.4 prior to October 1, 2009, Arrow may elect to receive a
one-time, non-refundable, discounted, fixed royalty payment (the

10

--------------------------------------------------------------------------------






"Standalone Fixed Royalty Payment") in lieu of the Standalone Royalty Payment
set forth in Section 8.3(a) above. Arrow's election to receive a Standalone
Fixed Royalty Payment in lieu of the Standalone Royalty Payment must be
exercised by Arrow providing written notice, by facsimile, of such election or
elections that is received by Sepracor during the period commencing on
October 1, 2009 and ending at 11:59 p.m. (Boston, Massachusetts local time) on
December 31, 2009. In the event that Arrow timely elects to receive the
Standalone Fixed Royalty Payment in lieu of the Standalone Royalty Payment,
Sepracor shall pay to Arrow within 30 Business Days of Sepracor's receipt of
such election the amount of $14,400,000. Arrow's timely election to receive a
Standalone Fixed Royalty Payment with respect to the Standalone Product in lieu
of a Standalone Royalty Payment shall be irrevocable by Arrow, and Sepracor
shall not have any obligation to make the Standalone Royalty Payments to Arrow
with respect to such Standalone Product after Sepracor receives such election
and pays the amount of the Standalone Fixed Royalty Payment with respect to such
Standalone Product.

        8.4    Combination Product Consideration.    As consideration for the
transfer of Know-How and the grants of rights and licenses to the Arrow
Technology to Sepracor in this Agreement with respect to the Combination
Product, following execution of this Agreement Sepracor shall make payments to
Arrow, which shall become due and payable as set forth below (each an "Execution
Payment" or the "Combination Product Execution Payment"):

        (a)    Consideration For Execution.    Sepracor shall make an initial
payment to Arrow in the amount of $250,000 no later than five (5) days after the
Effective Date;

        (b)    Further Consideration For Performance From Effective Date to
December 15, 2010.    Provided that Arrow is then not in material breach of its
obligations in Section 3.1, 4.2 or 6.4, Sepracor shall make a payment to Arrow
in the amount of $10,000,000 on or before December 15, 2010, as further
consideration for the transfer of Know-How and the grants of rights and licenses
to the Arrow Technology in connection with the Combination Product and in
consideration of Arrow's performance under Sections 3.1, 4.2 and 6.4 of this
Agreement; and

        8.5    Combination Product Milestone Payments.    

        (a)    Combination Product Milestone Payments.    As additional
consideration for the grants of rights and licenses under the Arrow Technology
to Sepracor in this Agreement and to further incentivize and secure Arrow's
efforts to Develop successfully the Combination Product, Sepracor shall pay a
one-time milestone payment to Arrow in the amount (each a "Combination Product
Milestone Payment") and upon the occurrence of each of the events (each a
"Combination Product Milestone") set forth below. Such payment shall be made
within [**] of the achievement or occurrence of such milestone event. For
purposes of clarity, Sepracor shall be obligated to pay a Combination Product
Milestone Payment only with respect to the first achievement or occurrence of
each respective Combination Product Milestone.

Milestone
  Milestone
Payment

(i)

  Filing with the FDA of an Investigational New Drug application for the
Combination Product   $[**]

(ii)

  Submission of an NDA for the Combination Product to the FDA   $[**]

(iii)

  Receipt of Regulatory Approval for the Combination Product in the United
States from the FDA   $[**]

        (b)   The Combination Product Milestones in subsection (a) of this
Section 8.5 shall be deemed to have been achieved in the event that, and at such
time as Sepracor has abandoned or indefinitely delayed the further Development
of the Combination Product, such that such milestone is not reasonably likely to
be achieved.

11

--------------------------------------------------------------------------------



        8.6    Combination Product Royalty Payments.    As additional
consideration, Sepracor shall pay the following Royalty Payments to Arrow in the
amounts set forth below (the "Combination Product Royalty").

        (a)    Combination Product Royalty Payment.    Sepracor will pay Arrow a
royalty equal to [**]% of the annual Net Sales of the Combination Product sold
by Sepracor and its Affiliates in the Territory during a Contract Year, to be
paid on a quarterly basis within [**] of the end of each Contract Quarter. [**].

        (b)    Combination Product Royalty Buy-Out Option.    In order to allow
Arrow time to decide whether to elect to take certain consideration in the form
of a lump sum payment or future royalty payments with respect to the Combination
Product, the Parties have agreed to provide Arrow with a one-time royalty
buy-out option, as follows, the amount of which the Parties acknowledge is at a
significant discount to the royalty payments that Arrow might otherwise receive
under Section 8.6(a) above on the global sales of the Combination Product.
Provided that Arrow is then not in material breach of its obligations under
Sections 3.1, 4.2 or 6.4 prior to October 1, 2009, Arrow may elect to receive a
one-time, non-refundable, discounted, fixed royalty payment (the "Combination
Fixed Royalty Payment") in lieu of the Combination Royalty Payment set forth in
Section 8.6(a) above. Arrow's election to receive a Combination Fixed Royalty
Payment in lieu of the Combination Royalty Payment must be exercised by Arrow
providing written notice, by facsimile, of such election or elections that is
received by Sepracor during the period commencing on October 1, 2009 and ending
at 11:59 p.m. (Boston, Massachusetts local time) on December 31, 2009. In the
event that Arrow timely elects to receive the Combination Fixed Royalty Payment
in lieu of the Combination Royalty Payment, Sepracor shall pay to Arrow within
30 Business Days of Sepracor's receipt of such election the amount of
$23,500,000. Arrow's timely election to receive a Combination Fixed Royalty
Payment with respect to the Combination Product in lieu of a Combination Royalty
Payment shall be irrevocable by Arrow, and Sepracor shall not have any
obligation to make the Combination Royalty Payments to Arrow with respect to
such Combination Product after Sepracor receives such election and pays the
amount of the Combination Fixed Royalty Payment with respect to such Combination
Product.

        8.7    Payments.    Sepracor shall pay all amounts due under this
Agreement by bank wire transfer in immediately available funds to such bank as
Arrow may direct from time to time. Any amount owing to Arrow under this
Agreement that is not paid within [**] of Sepracor's receipt of notice that such
amount is overdue shall bear interest at the [**] as published by Citibank, NA
that is applicable to the date on which the payment was first due.

Article 9    Reports and Audit Rights.

        9.1    Quarterly Reports.    Within [**] following the end of each
Contract Quarter for which Sepracor shall owe a Royalty Payment, Sepracor shall
render a written report to Arrow setting forth the following information and
calculations for such Contract Quarter, segregated by Sepracor, each Affiliate
and each sublicensee: (a) each component making up Net Sales for the Contract
Quarter and the calculation of Net Sales; (b) the actual number of units of
Product sold (net of returns) for the Contract Quarter; and (c) the calculation
of royalties payable to Arrow pursuant to Sections 8.3 and 8.6.

        9.2    Records.    Sepracor (or its designee) shall record all sales of
the Products anywhere in the Territory and shall keep full and true books of
account and other records in accordance with the requirements of GAAP so that
details of sales for the Products, the calculation of Net Sales and Sepracor's
payment obligations in respect thereof may be properly ascertained.

        9.3    Audit Right of Each Party.    Each of Sepracor and Arrow shall
keep complete and accurate records of their respective reimbursable expenses,
Net Sales and other financial measures resulting in a

12

--------------------------------------------------------------------------------




payment to the other Party under this Agreement. Each Party shall have the
right, at such Party's expense, through a certified public accountant or like
person reasonably acceptable to the other Party, upon execution of a reasonable
confidentiality agreement, to examine such records during regular business hours
upon reasonable notice during the life of this Agreement and for 1 calendar year
after its termination; provided, however, that (i) such examination shall not
take place more often than once a Contract Year and shall not cover such records
for more than the preceding Contract Year, and (ii) such accountant shall report
to such Party only as to the accuracy of the reports or payments provided or
made by the other Party under this Agreement. Any adjustments required as a
result of overpayments or underpayments identified through a Party's exercise of
audit rights, and any other adjustments that may be required from time to time
in order to correct overpayments or underpayments under this Agreement, shall be
made by subtracting or adding, as appropriate, amounts from or to the next
payment required to be made to the other Party under this Agreement, or in the
event that no further payments are required to the other Party under this
Agreement, within ten (10) days following such identification of overpayments or
underpayments. The Party requesting the audit shall bear the full cost of the
audit unless such audit correctly discloses that the discrepancy for the
Contract Year differs by more than [**] percent ([**]%) from the amount the
accountant determines is correct, in such case the owing Party shall pay the
reasonable fees and expenses charged by the accountant. In the event that a
Party disputes an invoice or other payment obligation under this Agreement, such
Party shall timely pay the undisputed amount of the invoice or other payment
obligation, and the Parties shall resolve such dispute in accordance with
Article 15.

Article 10    Manufacturing and Supply

        10.1    Manufacturing Rights.    Further to Section 2.2, Arrow retains
the right to manufacture or have manufactured products using Arrow Controlled
patents and know-how. Arrow may, including pursuant to Section 7.1 of this
Agreement, develop or acquire additional rights or technology allowing it to
manufacture, or have manufactured, the Products. The Parties shall enter into a
Supply Agreement, to the extent of Arrow's right to do so, under which Arrow
shall manufacture or have manufactured the Products, to the full extent of
Arrow's right to do so, for the exclusive supply to Sepracor or its authorized
designee at [**].

        10.2    Election Not to Manufacture or Supply.    Should Arrow elect not
to manufacture or arrange for the manufacture of such Product, or Arrow is in
material breach of any obligation to supply such Product to Sepracor or its
authorized designee, Sepracor shall have the non-exclusive right to manufacture,
arrange for the manufacture of or to supply such Product.

Article 11    Representations, Warranties, Covenants and Indemnification

        11.1    Representations of Arrow.    Arrow represents and warrants that
(i) it owns the entire right, title and interest in the Arrow Patents and Arrow
Know-How licensed by Sepracor under this Agreement, or otherwise has the right
to grant the license rights under this Agreement, (ii) it has the right to enter
into this Agreement, (iii) that there is nothing in any Third Party agreement
Arrow has entered into that in any way limits Arrow's ability to perform all of
its obligations under this Agreement, (iv) it will not encumber, with liens,
mortgages, security interests or otherwise, the Arrow Patents or Arrow Know-How,
(v) it has disclosed to Sepracor the complete texts of all Patents as of the
Effective Date as well as all information received by Arrow as of the Effective
Date concerning the institution or possible institution of any interference,
opposition, reexamination, reissue, revocation, nullification or any official
proceeding involving an Arrow Patent anywhere in the Territory, (vi) it has
received no notice of infringement or misappropriation of any alleged rights
asserted by any Third Party in relation to any technology used in connection
with the manufacture, use or sale of a Product, and it is not aware of any
patent, know-how, trade secret, or other right of any Third Party which could
reasonably be expected to materially adversely affect its ability to carry out
its responsibilities under

13

--------------------------------------------------------------------------------



this Agreement or the manufacture, use or sale of a Product or the rights
granted to Sepracor under this Agreement, (vii) it shall be in compliance with
all laws and regulations applicable to the subject matter of this Agreement,
including, without limitation, the Federal Food, Drug and Cosmetic Act of the
United States, (viii) to the best of its knowledge, the Arrow Patents are valid
and enforceable; (ix) it has disclosed to Sepracor all litigations, oppositions,
interferences or other proceedings involving Arrow Patents and copies of all
motions and pleadings filed in same; (x) that Breath Limited, a United Kingdom
corporation having its registered address at 930 High Road, London, N12 9RT,
United Kingdom ("Breath") is an Affiliate of Arrow; (xi) that Resolution
Chemicals Limited having or having had a place of business at 4th Floor, 7
Cavendish Square, London, W1G 0PE is an Affiliate of Arrow; (xii) it has
disclosed to Sepracor all litigations, oppositions, interferences, or other
proceedings involving Arrow and a patent or patent application Controlled by it;
and (xiii) to the best of its knowledge, there are no patents or patent
applications that, if issued with claims as currently pending, would be
infringed by the making, selling, or using of a Product.

        11.2    Representations of Sepracor.    Sepracor represents and warrants
that (i) it has the right to enter into this Agreement, (ii) there is nothing in
any Third Party agreement Sepracor has entered into that in any way will limit
Sepracor's ability to perform all of the obligations undertaken by Sepracor
under this Agreement, and (iii) Sepracor shall be in compliance with all laws
and regulations applicable to the subject matter of this Agreement, including,
without limitation, the Federal Food, Drug and Cosmetic Act of the United
States.

        11.3    Indemnification by Arrow.    Arrow shall defend, indemnify and
hold harmless Sepracor and its Affiliates and their officers, directors,
shareholders, employees, agents, representatives, successors and assigns from
and against all claims, complaints, or lawsuits for damages (collectively
referred to as "Claims") arising out of (i) any negligent act or omission, or
willful wrongdoing by Arrow in the performance of this Agreement, (ii) the
failure by Arrow to comply with any FDA or other governmental requirement, or
(iii) any breach of any representation or warranty of Arrow, except to the
extent caused by the negligent act or omission or willful wrongdoing of
Sepracor.

        11.4    Indemnification by Sepracor.    Sepracor shall defend, indemnify
and hold harmless Arrow and its Affiliates and their officers, directors,
shareholders, employees, agents, representatives, successors and assigns from
and against all Claims arising out of (i) any negligent act or omission, or
willful wrongdoing by Sepracor in the performance of this Agreement, (ii) the
failure by Sepracor to comply with any FDA or other governmental requirement, or
(iii) any breach of any representation or warranty of Sepracor, except to the
extent caused by the negligent act or omission or willful wrongdoing of Arrow.

Article 12    Confidentiality, Publications

        12.1    Confidential Information.    For the purposes of this Agreement,
the term "Confidential Information" shall mean any and all information of a
Party hereto that may be exchanged between the Parties at any time and from time
to time before and during the Term in relation to the subject matter covered by
this Agreement. Confidential Information as defined herein shall, without
limitation, be deemed to include all notes, analyses, compilations, studies,
interpretations or other documents, whether in tangible form or on electronic or
other data storage media, prepared by the receiving Party and its
Representatives as defined hereinafter, which contain, reflect or are based on,
in whole or in part, Confidential Information furnished to the receiving Party
or its Representatives by the disclosing Party or its Representatives hereunder.
Results pertaining to the Development of compound or Product shall be deemed to
constitute Confidential Information disclosed by Arrow.

        12.2    Duties of Confidentiality and Non-Use.    During the Term, and
for a period of [**] thereafter, each Party hereto will maintain in confidence
all Confidential Information disclosed to it as a "receiving" Party by the other
Party as a "disclosing" Party. The receiving Party shall not use, disclose

14

--------------------------------------------------------------------------------




or grant use of such other Party's Confidential Information except as permitted
under this Agreement. To the extent that disclosure is authorized by this
Agreement, the receiving Party shall obtain prior written agreement from its
employees, agents, consultants, Affiliates, subcontractors and sublicensees
(collectively, the "Representatives") to whom disclosure is to be made to hold
in confidence and not make use of such information for any purpose other than
those permitted by this Agreement, unless such Representatives are already bound
by law or contract to obligations of confidentiality and non-use no less
stringent than those assumed by the receiving Party hereunder. Each receiving
Party shall use at least the same standard of care as it uses to protect its own
Confidential Information to ensure that such Representatives do not disclose or
make any unauthorized use of such Confidential Information of the disclosing
Party. Each receiving Party shall promptly notify the other disclosing Party
upon discovery of any unauthorized use or disclosure of Confidential Information
by the receiving Party or any of its Representatives. Confidential Information
shall not include any information which:

        (a)   was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; or

        (b)   becomes generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement.

        12.3    Compulsory Disclosure.    If a receiving Party or any of a
receiving Party's Representatives are requested or become legally compelled (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil or criminal investigative demand, or similar process) or is
required by a regulatory body to make any disclosure that is prohibited or
otherwise constrained pursuant to this Article 12, the receiving Party will, and
will cause such of its Representatives to, as the case may be, provide the
disclosing Party with prompt written notice of such request so that the
disclosing Party may seek an appropriate protective order or other appropriate
remedy. Subject to the foregoing, the receiving Party may, and may cause such
Representatives to, furnish that portion (and only that portion) of the
Confidential Information that, in the written opinion of its counsel reasonably
acceptable to the disclosing Party, the receiving Party is legally compelled or
is otherwise required to disclose or else stand liable for contempt or suffer
other material censure or material penalty; provided, however, that the
receiving Party must, and must cause its Representatives to, use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded any Confidential Information so disclosed.

        12.4    Terms Confidential.    The Parties agree that the terms of this
Agreement shall be considered the Confidential Information of both Parties and
shall not be disclosed by either Party, except (i) as required by applicable law
or (ii) to a Third Party with whom Arrow or Sepracor, as applicable, has entered
into or proposes to enter into a business relationship related to the subject
matter hereof or (iii) to a Third Party with whom Arrow or Sepracor is in due
diligence relating to a merger or an acquisition or a financing, and provided
that such Third Parties are subject to appropriate confidentiality agreements
providing for obligations of confidentiality and non-use at least as stringent
as those pursuant to this Article 12.

        12.5    Permitted Disclosure.    Each Party and its Representatives may
disclose Confidential Information to the extent such disclosure is reasonably
necessary for the purpose of the implementation of this Agreement, including
without limitation, for purposes of the filing or prosecuting of patent
applications, prosecuting or defending litigation, or complying with any
applicable statute or governmental regulation.

        12.6    Public Announcements.    Neither Party shall originate any
publicity, news release or public announcements relating to this Agreement
(including, without limitation, its existence, its subject matter, the Parties'
performance, any amendment hereto or performances hereunder), whether to the
public or press, stockholders or otherwise, without the prior written consent of
the other Party, save

15

--------------------------------------------------------------------------------




only such announcements that are required by law or the rules of any relevant
stock exchange to be made or that are otherwise agreed to by the Parties. If a
Party decides to make an announcement, whether required by law or otherwise, it
shall give the other Party reasonable notice of the text of the announcement so
that the other Party shall have an opportunity to comment upon the announcement.
To the extent that the receiving Party reasonably requests the deletion of any
information in any such announcement, the disclosing Party shall delete such
information unless, in the opinion of the disclosing Party's legal counsel, such
information is required by law or the rules of any relevant stock exchange to be
disclosed. The timing and content of the initial press release relating to this
Agreement, including its existence, the subject matter to which it relates and
the transactions contemplated herein will, except as otherwise required by law
or any stock exchange rules, be determined jointly by the Parties.

        12.7    Publications.    Sepracor may use Confidential Information to
the extent such disclosure is reasonably necessary for the purpose of preparing
all written abstracts, articles, letters, reviews and the like intended for
publication in scientific, medical, pharmaceutical industry and
healthcare-related journals, periodicals, books, websites and the like or
presentations at symposia or the like ("Publications"). Arrow shall not prepare
any such Publications relating to a Product without the prior written consent of
Sepracor.

Article 13    Competition

        13.1    Non-Compete Obligations.    During the Term, neither Arrow nor
its Affiliates, shall, either alone or in collaboration with a Third Party,
engage in any activity directed to the Development or Commercialization of
Competing Products in the Territory. For the purposes of this Section 13.1, the
term "Competing Products" means [**], and provided that following a Change of
Control of Arrow, "Competing Products" shall mean [**].

        13.2    [**] Exempt From Non-Compete Obligations.    Nothing in this
section or this Agreement shall be construed to in any way restrict or encumber
Arrow's ability to Develop and Commercialize [**].

Article 14    Term and Termination

        14.1    Term.    This Agreement shall become effective on the Effective
Date and shall continue until the later of, on a Product by Product basis,
(i) the last to expire of any Patent with a claim covering a Product or
(ii) 12 years after the First Commercial Sale in the Territory on a country by
country basis (the "Term").

        14.2    Early Termination.    Each Party shall have the right to
terminate this Agreement in its entirety before the end of the Term:

        (a)   by mutual written agreement of the Parties;

        (b)   upon the bankruptcy or insolvency, or the filing of an action to
commence insolvency proceedings against the other Party, or the making or
seeking to make or arrange an assignment for the benefit of creditors of the
other Party, or the initiation of proceedings in voluntary or involuntary
bankruptcy, or the appointment of a receiver or trustee of such Party's property
that is not discharged within ninety (90) days.

        (c)   upon written notice by either Party if the other Party is in
material and continuing breach of this Agreement and has not cured such breach
within [**] after receiving written notice ([**] with respect to breach of any
payment obligation) from the terminating Party requesting cure of the breach and
informing the breaching Party that the terminating Party intends to terminate
this Agreement; provided, however, in the event of a good faith dispute with
respect to the existence of a material breach, the cure period shall be tolled
(except with respect to breach of a payment obligation) until such time as the
dispute is resolved pursuant to Article 15; and provided further

16

--------------------------------------------------------------------------------






that the terminating Party has given the defaulting Party the following
opportunities to remedy any breach:

        (i)    the written notice of breach referenced above shall detail the
specific obligation under this Agreement which is alleged to have been breached;
the manner of such alleged breach; and the steps that may be taken in order to
remedy such breach; and

        (ii)   the terminating Party has provided the defaulting Party with a
reasonable amount of time (but not less than [**]) in which (x) to complete any
steps which might be taken to remedy the breach, as stated in the notification
of breach, or (y) if completion of those steps is not possible within a [**]
period, to commence those steps required as stated in the notification of
breach, on the condition that the defaulting Party continues to perform those
steps with due diligence and the breach is capable of being cured.

        14.3    Effect of Termination.    

        (a)    Accrued Obligations.    The termination of this Agreement, in
whole or part, for any reason shall not release either Party from any liability
which, at the time of such termination, has already accrued to such Party or
which is attributable to a period prior to such termination, nor will any
termination of this Agreement preclude either Party from pursuing all rights and
remedies it may have under this Agreement, at law or in equity, with respect to
breach of this Agreement.

        (b)    Rights Become Non-Exclusive.    Notwithstanding any other
provision of this Agreement, following the effective date of termination of this
Agreement for any reason, provided however that Sepracor has paid all amounts
due under this Agreement, Sepracor's, its Affiliates' and its sublicensees'
rights and licenses with respect to the Arrow Technology incorporated into the
Product in the Territory shall not terminate but shall continue on a
non-exclusive basis, and, without limiting the foregoing, Sepracor shall have
the right to engage one or more other distributors and/or licensees of the
Product in all or part of the Territory.

        14.4    Continuing Payment Obligations.    Any Product sold by Sepracor,
its Affiliates or sublicensees, in the Territory after the date of termination
of this Agreement shall be subject to the payment of any continuing Royalty
Payment obligations under Sections 8.3(a) and 8.6(a) above. Further, any
abandonment or indefinite delay of the Development of a Product by Sepracor
prior to [**], shall not impair Arrow's right to elect to receive [**].

        14.5    Survival.    Upon the termination of this Agreement, all rights
and obligations of the Parties under this Agreement shall terminate, except
those described in the following Articles and Sections: Article 9, Article 12,
Article 15, Article 16, and Article 17 and Sections 3.2, 3.4, 6.1, 7.1, 7.6,
11.3, 11.4, 13.1, 14.3, 14.4, and 14.5. Termination shall not affect any rights
to receive payments that have accrued under Article 8 at the time of
termination.

Article 15    Governing Law; Dispute Resolution

        15.1    Dispute Resolution Process.    The Parties recognize that
disputes as to certain matters may from time to time arise during the Term of
this Agreement that relate to a Party's rights and/or obligations hereunder. If
the Parties cannot resolve any such dispute within [**] after written notice of
a dispute from one Party to another, any Party may, by written notice to the
other Party, have such dispute referred to their senior executives. The senior
executives shall negotiate in good faith to resolve the dispute within [**].
During such period of negotiations, any applicable time periods under this
Agreement shall be tolled. If the senior executives are unable to resolve the
dispute within such time period, either Party may pursue any remedy available to
such Party at law or in equity, subject to the terms and conditions of this
Agreement and the other agreements expressly contemplated hereunder.

17

--------------------------------------------------------------------------------



        15.2    Arbitration.    Any controversy or claim arising out of, or
relating to this Agreement, or the breach thereof, shall be determined by
Arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The place
of arbitration shall be New York, New York, USA. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New
York. The Parties acknowledge that this agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act (Title 9, U.S.
Code, as amended) shall govern the interpretation, enforcement, and proceedings
pursuant to the arbitration clause in this Agreement. Within 15 days after the
commencement of arbitration, each Party shall select one person to act as
arbitrator and the two selected shall select a third arbitrator within 10 days
of their appointment. If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be selected
by the American Arbitration Association. Except as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of any arbitration arising hereunder without the prior written consent
of both Parties. The language of the arbitration shall be English. Each Party
shall bear its own costs and expenses and an equal share of the arbitrators' and
administrative fees of arbitration. The arbitrators will have no authority to
award punitive, consequential or other damages not measured by the prevailing
Party's actual damages, except as may be required by statute.

Article 16    Force Majeure

        16.1    Force Majeure Affecting Either Party.    Notwithstanding any
other provision of this Agreement, Arrow and Sepracor shall each be excused for
any delay or default in performing any of their respective obligations hereunder
if such delay or default is caused by conditions beyond its reasonable control
including, but not limited to, acts of God, government restrictions (including
import and export restrictions), wars, insurrections, terrorism, labor
disturbances, shortages of equipment, fuel or labor, destruction of facilities
or materials by fire, earthquake, storm or other casualty, any law, rule, order,
decision, decree, judgment or injunction of any court, governmental officer or
regulatory body, epidemic, or failure of public utilities or common carrier.
When such circumstances arise, the Parties shall discuss what, if any
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution. The Party affected by a force majeure event shall
notify the other Party without undue delay in writing of any such force majeure
event and the underlying reasons for the delay or default. The Parties shall
then reasonably cooperate in good faith so as to seek a resolution of the delay
or failure to perform and to reasonably remove the force majeure event, the
costs and expenses of so removing any such force majeure event to be borne by
the Party so affected unless otherwise agreed in writing, and such Party shall
use all reasonable diligence to avoid, remove or mitigate any such causes of
non-performance. The Party whose performance is affected by a force majeure
event shall continue performance with reasonable dispatch wherever such causes
have been removed.

Article 17    Miscellaneous

        17.1    Entire Agreement.    This Agreement constitutes the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes and replaces all prior understandings between the Parties hereto
including, without limitation, the Confidentiality Agreement.

        17.2    Prevailing Agreement.    In the event of any conflict between
the provisions of this Agreement and a schedule attached hereto, the provisions
of this Agreement shall prevail, unless the relevant clause of the relevant
schedule expressly provides that it shall prevail, thereby referencing the
clause of this Agreement over which the applicable schedule is intended to
prevail.

18

--------------------------------------------------------------------------------



        17.3    Amendments.    Modifications and amendments to this Agreement
shall be effective only if made in writing and signed by both Parties. Evidence
for the contents of this Agreement may only be produced in the form of written
documents duly executed by each of the Parties hereto.

        17.4    Cooperation.    Subject to confidentiality restrictions that may
be reasonably requested, the Parties shall use their respective commercially
reasonable efforts to:

        (a)   Make all required filings with all governmental authorities and
obtain all necessary approvals in connection with this Agreement to the extent
required under applicable laws. Subject to confidentiality restrictions that may
be reasonably requested and to the extent permissible by law, Sepracor and Arrow
shall make every effort to coordinate and exchange all filings and documents
submitted to all government authorities regarding this Agreement;

        (b)   Cooperate with each other in any review, investigation, inquiry or
proceeding regarding the Agreement by any government authority. Subject to such
confidentiality restrictions as may be reasonably requested and to the extent
permissible by law, Sepracor and Arrow will render reasonable assistance as the
other may request in connection with this Agreement and coordinate and cooperate
with one another in exchanging information, permitting reasonable access to
Sepracor's and Arrow's documents, officials, and data in connection with any
such review, investigation, inquiry or proceeding by any governmental authority;

        (c)   Promptly inform each other of any material communication made to,
or received by such party from any governmental authority regarding this
Agreement;

        (d)   Defend, contest and resist any administrative, judicial or
legislative action or proceeding that is instituted (or threatened to be
instituted) challenging the transactions contemplated by this Agreement as
violative of any applicable law, and have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that challenges this Agreement,
including, without limitation, by pursuing all reasonable avenues of
administrative and judicial appeal;

        (e)   Without limiting any other provision of this Agreement, take all
actions and do all things reasonably necessary or proper (at its own cost and
expense), including under applicable law to make effective and further the
intent and purposes of the transactions contemplated by this Agreement,
including executing any further instruments reasonably requested by the other
Party, and to resist and to contest any proposals or efforts to materially alter
the terms of the Agreement so as to permit the Parties to fulfill their
obligations under and to obtain the full benefits contemplated by the Agreement.

        17.5    Notices.    Unless otherwise provided for in this Agreement, any
notice or request required or permitted to be given under or in connection with
this Agreement or the subject matter hereof, shall be given in the English
language in writing by prepaid registered or first-class airmail, by reputable
same-day or overnight courier, or facsimile to the recipient at its address as
set forth hereunder or to such other address or addressee as may have therefor
been furnished in writing by the recipient to the sending Party in accordance
with this clause provided, however, that any notice of termination shall be
given reputable same-day or overnight courier. Any such aforementioned notice or
request shall be deemed to be effective upon receipt by the Party to which it is
addressed. Any notice to be sent by a Party pursuant to this Agreement shall be
addressed:

in the case of a written notice to Arrow addressed to it at:

Arrow International Limited
57 St. Christopher Street
Valletta, VLT 08, Malta

19

--------------------------------------------------------------------------------



Attn: Francis Mifsud
Facsimile: +356-21653046

With a copy to:

Arrow International Limited
57 St. Christopher Street
Valletta, VLT 08, Malta

Attn: Anna Power
Facsimile: +353-18473897

and with a copy to (which shall not constitute notice):

Foley & Lardner LLP
3000 K Street, NW
Washington, DC 20007

Attn: Steven Maddox
Facsimile: (202) 672-5399

in the case of a written notice to Sepracor addressed to it at:

Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752

Attention: Adrian Adams, President & CEO
Facsimile Number: (508) 357-7511

with a copy to:

Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752

Attention: Andrew I. Koven, Executive Vice President, General Counsel &
Corporate Secretary
Facsimile Number: (508) 357-7511

and with a copy to (which shall not constitute notice):

Holland & Knight LLP
701 Brickell Avenue
Suite 3000
Miami, FL 33131

Attention: Rodney H. Bell, Esq.
Facsimile Number: (305) 789-7799

Any change of these addresses shall be promptly communicated in writing to the
other Party.

        17.6    Waiver and Estoppel.    Failure of either Party to insist upon a
strict and punctual performance of any of the provisions hereof shall not
constitute a waiver nor an estoppel against asserting the right to require such
performance, nor shall a waiver or estoppel in one instance constitute a waiver
or estoppel with respect to a later breach, whether of similar nature or
otherwise. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Party entitled to enforce such term, but any

20

--------------------------------------------------------------------------------




such waiver shall be effective only if in writing signed by the Party against
whom such waiver is to be asserted.

        17.7    Severability.    To the extent any provision or term set forth
herein is or becomes unenforceable by operation of law, such unenforceability
shall not affect the remaining provisions of this Agreement. The Parties agree
to renegotiate in good faith any provision or term held to be unenforceable and
to be bound by the mutually agreed substitute provision.

        17.8    No Agency.    Nothing herein contained shall be deemed to create
an agency, joint venture, amalgamation, partnership or similar relationship
between Arrow and Sepracor, and this Agreement shall not be deemed a partnership
agreement. Notwithstanding any of the provisions of this Agreement, neither
Party shall at any time enter into, incur, or hold itself out to Third Parties
as having authority to enter into or incur, on behalf of the other Party, any
commitment, expense, or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one Party in connection with or relating
to the development, manufacture, promotion or sale of the Products shall be
undertaken, incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party.

        17.9    Assignment.    The terms and provisions of this Agreement shall
inure to the benefit of, and be binding upon, Arrow, Sepracor and their
respective successors and permitted assigns. Neither Party shall assign or
otherwise transfer this Agreement or its rights and obligations thereunder
without the prior written consent of the other Party, provided that no such
consent shall be required in connection with (i) an assignment or transfer to an
Affiliate of such Party so long as the assigning or transferring Party remains
fully responsible for the performance of its Affiliate, or (ii) an assignment or
transfer upon a Change of Control of the assigning Party.

        17.10    Headings; Singular and Plural.    The heading references herein
are for convenience purposes only, do not constitute a part of this Agreement
and shall be deemed not to limit or affect any of the provisions hereof and
their interpretation. The singular and plural numbers can be substituted for
each other when the context requires such substitution.

        17.11    Counterparts.    This Agreement may be executed in duplicate,
both of which shall be deemed to be originals, and both of which shall
constitute one and the same Agreement. This Agreement may be executed and
delivered by telecopier or other electronic means (including PDF format) with
the same force and effect as if the same were a fully executed and delivered
manual counterpart.

[Remainder of page intentionally left blank]

21

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the day and year first above written by their duly authorized
representatives.

ARROW INTERNATIONAL LIMITED   SEPRACOR INC.
Name:
 
Anna Power
 
Name:
 
Adrian Adams
Title:
 
Chief Operating Officer
 
Title:
 
President & CEO
Signature:
 
/s/ Anna Power


--------------------------------------------------------------------------------


 
Signature:
 
/s/ Adrian Adams


--------------------------------------------------------------------------------


Name:
 
Howard Simson
 
Name:
 
 
Title:
 
Director
 
Title:
 
 
Signature:
 
/s/ Howard Simson
 
Signature:
 
     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Date:       Date:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Schedule 1.4
(Arrow Patents)

        [**]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

